             Case 1:18-cv-12571-LTS Document 1 Filed 12/14/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
RIMMA VAKS                                )
                                          )
                  Plaintiff,              )
v.                                        )                        Civil Action No.:
                                          )
TOM QUINLAN, DORIAN LEBLANC and           )                        Middlesex Superior Court
LUMIRADX                                  )                        Civil Action No. 1881-cv-02687
                                          )
                  Defendants.             )
__________________________________________)

                                       NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendants Tom Quinlan (“Quinlan”), Dorian

LeBlanc (“LeBlanc”) and LumiraDx, Inc. (“Lumira”) (collectively, the “Defendants”), hereby give

notice of removal of Case No. 1881-cv-02687 from the Superior Court Department of the Trial Court,

Middlesex County, Massachusetts, to the United States District Court for the District of Massachusetts.

In support of this notice, Defendants state as follows:

I.      PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL

        1.      On or about September 19, 2018, Plaintiff Rimma Vaks filed a civil action in the

Superior Court for Middlesex County in the Commonwealth of Massachusetts, titled Rimma Vaks

v. Tom Quinlan, Dorian LeBlanc, and LumiraDX, Civil Docket No. 1881-cv-02687. Plaintiff

never served the Defendants with a summons and complaint.

        2.      On November 9, 2018, Plaintiff filed an Amended Complaint and later served all

Defendants with copies of the Summons and Amended Complaint.1 Copies of the Summonses


1
       Plaintiff served a copy of the summons and complaint on LeBlanc on November 17, 2018, and on Lumira on
November 28, 2018. Quinlan found a copy of the summons and complaint outside his home on November 25, 2018.
The summons, however, was undated. Per the docket entry on December 4, 2018, service on Quinlan was made on
November 19, 2018.

                                                     1
             Case 1:18-cv-12571-LTS Document 1 Filed 12/14/18 Page 2 of 5



and the Amended Complaint are attached as Exhibits A and B, respectively.

        3.      The documents referenced in Paragraphs 1 and 2 are the only processes, pleadings

or orders known by Defendants to have been filed or served in this action.

        4.      Pursuant to 28 U.S.C. § 1441(a), this Notice of Removal has been timely filed within

30 days of service of the Amended Complaint on all Defendants.

II.     VENUE

        5.      The Superior Court for Middlesex County of the Commonwealth of Massachusetts is

located within the District of Massachusetts. See 28 U.S.C. § 101. Therefore, venue is proper in this

Court because it is the district “embracing the place where such action is pending.” 28 U.S.C. §

1441(a).

III.    BASIS FOR REMOVAL

        A.      Federal Question Jurisdiction

        6.      This action is properly removable under 28 U.S.C. § 1441(a) because the United States

District Court has original jurisdiction pursuant to 28 U.S.C. § 1331, which provides that “[t]he district

courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States.”

        7.      Plaintiff’s Amended Complaint alleges that Defendants violated the Age

Discrimination in Employment Act, 29 U.S.C. § 621 (“ADEA”); the Older Workers Benefit

Protection Act, 29 U.S.C. § 626 (“OWBPA”); Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e et seq. (“Title VII”); and the Family and Medical Leave Act, 29 U.S.C. § 2601

(“FMLA”). Plaintiff also asserts related state law claims under M.G.L. ch. 151B for gender, age and

national origin discrimination and for retaliation, as well as related common law claims for violation

of public policy.



                                                      2
              Case 1:18-cv-12571-LTS Document 1 Filed 12/14/18 Page 3 of 5



        8.       By asserting claims under federal law, namely the ADEA, OWBPA, Title VII, and the

FMLA, Plaintiff’s Amended Complaint asserts a federal question under 28 U.S.C. § 1331.

Accordingly, this case is properly removable under 28 U.S.C. § 1441(a).

        B.       Supplemental Jurisdiction

        9.       Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over all other

claims that are so related to Plaintiff’s federal causes of action “that they form part of the same case or

controversy under Article III of the United States Constitution.” State law claims fall within this

Court’s supplemental jurisdiction when they share with the federal claims “a common nucleus of

operative fact … such that [the plaintiff] would ordinarily be expected to try them all in one judicial

proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

        10.      Here, Plaintiff’s common law claim for violation of public policy and state law claims

for gender, national origin, and age discrimination and for retaliation under M.G.L. ch. 151B relate

closely to her claims under the ADEA, OWBPA, Title VII and the FMLA. The claims all arise out of

a common nucleus of operative facts – Plaintiff’s employment with Lumira. Therefore, this Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

        11.      Additionally, Plaintiff’s state law claims do not raise novel or complex issues of state

law or predominate over the federal claims for which this Court has original jurisdiction, and there are

no exceptional circumstances or other compelling reasons for this Court to decline supplemental

jurisdiction. See 28 U.S.C. § 1367(c). Accordingly, in the interest of judicial economy, this Court

should exercise supplemental jurisdiction over Plaintiff’s state law claims.

IV.     CONSENT OF ALL DEFENDANTS

        12.      All served Defendants are represented by the undersigned counsel and consent to

removal of this action.



                                                    3
              Case 1:18-cv-12571-LTS Document 1 Filed 12/14/18 Page 4 of 5



V.      CONCLUSION

        13.      To date, Defendants have not filed a responsive pleading to Plaintiff’s Amended

Complaint, and no further proceedings have transpired in that action.

        14.      Pursuant to 28 U.S.C. § 1446(d), a notice to the state court of removal, along with a

copy of this Notice, will be filed with the Superior Court for Middlesex County, Massachusetts. A

copy of the notice to the state court is attached to this Notice as Exhibit C. Additionally, a copy of the

notice to the state court and a copy of this Notice will be served upon Plaintiff as well.

        15.      Defendants will file with the Court attested copies of all records, proceedings and

docket entries in the state court within twenty-eight (28) days of removal, pursuant to Local Rule 81.1.

        16.      By removing this matter, Defendants do not waive, or intend to waive, any defense or

affirmative defense to the Amended Complaint.

        WHEREFORE, Defendants Tom Quinlan, Dorian LeBlanc and LumiraDx, Inc., respectfully

request that this action be removed from the Superior Court Department of the Trial Court, Middlesex

County, Massachusetts to the United States District Court for the District of Massachusetts.

                                                Respectfully submitted,

                                                TOM QUINLAN,             DORIAN       LEBLANC         and
                                                LUMIRADX, INC.

                                                By their attorneys,

                                                /s/ Gauri P. Punjabi
                                                Gauri P. Punjabi (BBO #675781)
                                                Jennifer Budoff (Pro Hac Vice Admission Pending)
                                                MINTZ, LEVIN, COHN, FERRIS, GLOVSKY &
                                                POPEO, P.C.
                                                One Financial Center
                                                Boston, Massachusetts 02111
                                                Phone: (617) 542-6000
                                                Fax: (617) 542-2241
                                                GPPunjabi@mintz.com
Dated: December 14, 2018                        JBudoff@mintz.com

                                                    4
          Case 1:18-cv-12571-LTS Document 1 Filed 12/14/18 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I, Gauri P. Punjabi, hereby certify that on this 14th day of December 2018, the within
document filed through the CM/ECF system was served via Federal Express, on Plaintiff as
follows:

                                   Rimma Vaks, Pro Se
                                    103 Puritan Lane
                                  Swampscott, MA 01907
                                     (781) 581-6994


                                          /s/ Gauri P. Punjabi
                                          Gauri P. Punjabi




                                             5
